 Case 2:21-cv-11528-PDB-APP ECF No. 2, PageID.32 Filed 06/29/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ZOYA QAIYUM, Individually and on ) Civ. No. 2:21-cv-11528
Behalf of All Others Similarly Situated, )
                                         ) CLASS ACTION
                         Plaintiff,      )
                                         )
      vs.
                                         )
ROCKET COMPANIES, INC., JAY D. )
FARNER, JULIE R. BOOTH,                  )
ROBERT DEAN WALTERS and                  )
DANIEL GILBERT,                          )
                                         )
                         Defendants. )
                                         )
                                         )

                         NOTICE OF APPEARANCE

      Sharon S. Almonrode of The Miller Law Firm, P.C., hereby enters her

Appearance in the above matter on behalf of Plaintiffs.


                                      Respectfully submitted,

                                      THE MILLER LAW FIRM, P.C.

                                      By: /s/ Sharon S. Almonrode
                                      Sharon S. Almonrode (P33938)
                                      950 W. University Drive, Suite 300
                                      Rochester, MI 48307
                                      Telephone: (248) 841-2200
                                      E-mail: ssa@millerlawpc.com
Dated: June 29, 2021
 Case 2:21-cv-11528-PDB-APP ECF No. 2, PageID.33 Filed 06/29/21 Page 2 of 2




                        CERTIFICATE OF SERVICE

      I hereby certify that on June 29, 2021, I electronically filed the foregoing

papers using the ECF system which will send electronic notices of same to all

counsel of record.

                                     Respectfully submitted,

                                     By: /s/ Sharon S. Almonrode
                                     Sharon S. Almonrode (P33938)
                                     THE MILLER LAW FIRM, P.C.
                                     950 W. University Drive, Suite 300
                                     Rochester, MI 48307
                                     Telephone: (248) 841-2200
                                     E-mail: ssa@millerlawpc.com
